DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,11-13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Levin, US 2006/0076073, in view of Seo, US 2019/0226606, further in view of Cross, US 4803778, and further in view of Luthi, 9431810.
Regarding claim 9, Levin discloses; a method of forming a wire bundle, the method comprising: 									inserting (Fig. 12 and 20; wire bundle 26, 400 is inserted into the harness board fixtures 20, 100) at least one wire into at least one wire bundle mounting structure; and	coupling the at least one wire to the at least one wire bundle mounting structure with a respective wire bundle retention strap (Fig. 12 and 20; cable tie 24 and 500 applied on wire bundle 26, 400) extending through a respective wire bundle mounting structure;												wherein the at least one wire bundle mounting structure is arranging the at least one wire in a predetermined configuration (¶ 0054; predetermined configuration) for 
Regarding claim 11, Levin substantially discloses the invention include harness board fixtures mounted on suitable work surface but is silent about with a robotic automation. However Cross teaches about automated assembly of a wire harness with 
Regarding claim 12, Levin discloses; the wire bundle mounting structures are removably coupled (Fig. 12 and 20 and ¶ 0042, 0048; harness board fixtures 20, 100 mounted on suitable work surface) to the wire bundle board, specifying placement locations of the wire bundle mounting structures for a predetermined wire bundle (¶ 0054; predetermined configuration). 								Levin substantially discloses the invention include harness board fixtures mounted on suitable work surface but is silent about form board and according to indicia, disposed on the wire bundle form board. However Cross teaches about form board (Fig. 4; 115) and according to indicia, disposed on the wire bundle form board (Fig. 4; connector blocks 117 coupled to the form board 115 into designated hole 116).		It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Levin by providing with form board and according to indicia, disposed on the wire bundle form board, as taught by Cross, so that using a wire routing tool that is adapted to be carried by a robot for automatically sequentially positioning wire segments in a predetermined configuration in a wire harness (Col. 1; Ln. 59-63).
 Regarding claim 13, Levin substantially discloses the invention include harness board fixtures mounted on suitable work surface but is silent about the wire bundle form board is common to a first wire bundle and a second wire bundle, where the second wire bundle has a different configuration than the first wire bundle. 				However Cross teaches that the wire bundle form board (Fig. 4; 115) is common to a first wire bundle (Fig. 4; wire harness between connectors 150 and 152) and a second wire bundle (Fig. 4; wire harness between connectors 150 and 151), where the second wire bundle has a different configuration (Fig. 4; wire harness between connectors 150 and 151 has different configuration than wire harness between connectors 150 and 152) than the first wire bundle. 						It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Levin by providing the wire bundle form board is common to a first wire bundle and a second wire bundle, where the second wire bundle has a different configuration than the first wire bundle, as taught by Cross, so that using a wire routing tool that is adapted to be carried by a robot for automatically sequentially positioning wire segments in a predetermined configuration in a wire harness (Col. 1; Ln. 59-63).
Regarding claim 28, Levin substantially discloses the invention include harness board fixtures mounted on suitable work surface and the wire harness used for automotive, appliance and aerospace industries but is silent about coupling a spanner bar to the structure; and coupling the wire bundle mounting structure, with the wire bundle coupled thereto,  to the spanner bar, where the wire bundle mounting structure is coupled to a wire bundle mounting recesses with quick connect mounting features .

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Levin, US 2006/0076073, in view of Seo, US 2019/0226606, and further in view of Luthi, 9431810.	
 Regarding claim 21, Levin discloses; a method of coupling wire bundles to a structure, the method comprising: 							coupling a wire bundle mounting structure to a wire bundle with a wire bundle retention strap (Fig. 12 and 20; cable tie 24 and 500 applied on wire bundle 26, 400) extending through the wire bundle mounting structure; 					Levin substantially discloses the invention include cable tie applied on wire bundle but is silent about where the wire bundle retention strap has a first end pivotally coupled to a frame of the respective wire bundle mounting structure, and a second end having mating quick connect strap retention features that mate with quick connect strap retention features of the respective wire bundle mounting structure. 			However Seo teaches that where the wire bundle retention strap has a first end pivotally coupled (Fig. 4-10; 46 pivotally coupled with 32) to a frame of the respective wire bundle mounting structure, and a second end having mating quick connect strap retention features (Fig. 4-10; 98, 104) that mate with quick connect strap retention features (Fig. 4-10; 96, 94) of the respective wire bundle mounting structure.		It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Levin by providing where each  wire bundle retention strap has a first end pivotally coupled to a frame of the respective wire bundle mounting structure, and a second end having mating quick connect strap retention features that mate with quick connect strap retention features of the respective wire bundle mounting structure, as taught by Seo, to provide a strap member which includes the other of the one of the hinge pin or the hinge flange associated with the first end of the second portion for rotatably coupling the strap member to the body. Strap 
Regarding claim 27, Levin substantially discloses the invention include harness board fixtures mounted on suitable work surface and the wire harness used for automotive, appliance and aerospace industries but is silent about the wire bundle mounting structure is coupled to the wire bundle mounting recesses of the spanner bar without tools.	However Luthi teaches that the wire bundle mounting structure is coupled to the wire bundle mounting recesses of the spanner bar without tools (Fig. 6-12 and Col. 9; Ln. 60-61; 400 mate with 408 with 418 without tool).						It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Levin by providing the wire bundle mounting structure is coupled to the wire bundle mounting recesses of the spanner bar without tools, as taught by Luthi, so that the support structures are configured to slide into positions relative to attachment structures in the aircraft and connect to the attachment structures in the positions (Col. 1; Ln. 62-65). 

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument about claim 9 in the pages 9-10 of the remarks that those skilled in the art would clearly not modify Levin to include the clamp assembly 16 (or any portion of the clamp assembly 16) from Seo as the clamp assembly 16 and its components are wholly incompatible with what is disclosed in 
Regarding applicant’s argument about claim 9 in the page 12 of the remarks that not only are the teachings of Levin and Seo disparate from one another, they are so disparate that any such modification of Levin with Seo renders Levin entirely inoperable for its intended purpose. For the sake of completeness, if not rendered inoperable, at the very least the principle of operation of Levin would impermissibly be changed by the combination of Levin and Seo as the cable tie tool could not operate as expressly described in Levin. However the examiner respectfully asserts that Levin substantially discloses the invention including that cable tie 24 and 500 applied on wire bundle 26, 400 (Fig. 12 and 20) but is silent about where each wire bundle retention strap has a first end pivotally coupled to a frame of the respective wire bundle mounting structure, and a second end having mating quick connect strap retention features that mate with In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that the combination of Levin and Seo clearly does not disclose or suggest as recited in claim 9, however the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the primary reference of Levin already discloses the retention strap (Fig. 12 and 20; cable tie 24 and 500 applied on wire bundle 26, 400) and only taking the teachings of where the wire bundle retention strap has a first end pivotally coupled to a frame of the respective wire bundle mounting structure, and a second end having mating quick connect strap retention features that mate with quick connect strap retention features of the respective wire bundle mounting 
In response to applicant’s argument about claim 9 in the page 13 of the remarks that there is no coupling of the support structures 1506 of the line mounting system 1500 to the table disclosed in Luthi, much less coupling of the support structures 1506 to the mere table in a predetermined configuration for formation of the wire bundle. Again, what is disclosed in Luthi is merely "line mounting system 1500 may be connected to wire bundles 1502 on table 1504" and any assertion otherwise is to impermissibly create disclosure in Luthi where there is no such disclosure. Examiner respectfully recognize that Levin discloses the invention include harness board fixtures mounted on suitable work surface and the wire harness used for automotive, appliance and aerospace industries  but is silent about mounting structure common to both. Luthi teaches about wire bundle including the support stricture is removed from table as a unit and installed on attachment structure. Therefore Levin is only taking the teachings of  using the same harness board fixture with the wire bundle both at the work surface and at the structure for automotive, appliance and aerospace industries same as the field of endeavor of Luthi for mounting wire bundles in an aircraft.
Regarding applicant’s argument about claim 12 in the pages 13-14 of the remarks that there is nothing in Cross with respect to placement of the connector block 117 on the form board 115 "according to indicia" as claimed in claim 12 (in fact Figs. 4 and 20 clearly illustrate that there are no such indicia on the form board 115), however the examiner respectfully asserts that Cross teaches about "according to indicia"  with 
Regarding applicant’s argument about claim 21 in the pages 14-15 of the remarks that There is simply nothing in Luthi (or any of Levin and Seo) that discloses or suggests "... coupling the wire bundle mounting structure, with the wire bundle coupled thereto, to the spanner bar, where the wire bundle mounting structure is coupled to a wire bundle mounting recesses of the spanner bar with quick connect mounting features integral to the spanner bar that mate the quick connect mounting features of the wire bundle mounting structure, however the examiner respectfully asserts that Luthi teaches about coupling a spanner bar (Fig. 4-14; 408) to the structure; and coupling the wire bundle mounting structure (Fig. 15; 1506), with the wire bundle coupled thereto (Fig. 15-18; 1506 with wire bundle 1508,1510 removed from table 1504 and installed on attachment structure), to the spanner bar, where the wire bundle mounting structure is coupled to a wire bundle mounting recesses with quick connect mounting features (Fig. 6-12; 400 mate with 408 with 418) integral to the spanner bar that mate  the quick connect mounting features of the wire bundle mounting structure (Fig. 17; wire bundle 1508 is connected to spacer 1702 using tie 1704 and wire bundle 1510 is connected to spacer 1706 using tie 1708), therefore applicant’s argument is unsound.

Allowable Subject Matter
Claims 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-4, 6-8 and 29 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claim 1, specifically the prior art fails to disclose or render obvious the claimed limitations including coupling the plurality of wire bundle mounting structures of the singular unit to one or more spanner bars, where the one or more spanner bars are configured for coupling to a structure, as claimed in independent claim 1.										Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZM A PARVEZ/Examiner, Art Unit 3729    
           
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729